Citation Nr: 1033764	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-13 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran is service-connected for headaches, evaluated as 50 
percent disabling; diplopia, evaluated as 30 percent disabling; 
bilateral hearing loss, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and scars of the 
face, evaluated as noncompensably disabling.  He has a combined 
service-connected disability evaluation of 70 percent.  The 
Veteran contends that his service-connected disabilities, to 
specifically include his headaches, as well as the medication he 
takes for such condition, and vision disorder, render him 
unemployable.  

The Board initially finds that a remand is necessary in order to 
obtain the Veteran's Vocational Rehabilitation and Employment 
(VR&E) folder.  In this regard, the record reflects that the 
Veteran has participated in VA's vocational rehabilitation 
program, and completed a training course for home inspection.  
The RO, in its January 2007 rating decision and April 2008 
statement of the case, noted that the Veteran's VR&E folder had 
been reviewed in connection with his TDIU claim.  Additionally, 
at the Veteran's July 2010 hearing, he testified that he was 
again pursuing vocational rehabilitation and was recently 
informed that he was eligible.  However, the Veteran's VR&E 
folder is not present in the record before the Board.  As such, 
the claim must be remanded so that the Veteran's VR&E folder can 
be obtained and associated with the claims file. 

A remand is also necessary as there are outstanding VA treatment 
records that should be obtained for consideration in the 
Veteran's appeal.  Specifically, at his July 2010 hearing, he 
stated that he currently receives treatment at the Port Charlotte 
Community-Based Outpatient Clinic, the Fort Myers Outpatient 
Clinic, and the Bay Pines VA Healthcare System; however, these 
records are not contained in the claims file.  In this regard, VA 
has a duty to request all available and relevant records from 
federal agencies, including VA medical records.  See 38 C.F.R. 
§ 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(because VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at the 
time a decision is made).  Therefore, an effort should be made to 
obtain any outstanding VA treatment records from these 
facilities. 

Lastly, the Board finds that a remand is necessary in order to 
afford the Veteran a contemporaneous VA examination so as to 
determine the impact his service-connected disabilities have on 
his employability.  In this regard, the Board notes that the 
Veteran was afforded VA examinations in 2006 and opinions 
regarding the impact each individual service-connected disability 
has on his employability were obtained.  However, an opinion 
regarding the impact that these conditions have in the aggregate 
on his employability has not been obtained.  Additionally, in his 
May 2008 substantive appeal, the Veteran alleges that the 
medication that he takes for his migraines also adversely impacts 
his employability, but no opinion regarding this has been 
obtained.  See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in 
adjudicating a TDIU claim, there must be an assessment of the 
side effects of the medications taken for a service-connected 
disability).  Thus, the Board finds that a VA examination is 
needed in order to assess whether the Veteran's service-connected 
disabilities, either singularly or jointly, render him 
unemployable.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1. Any outstanding treatment records from the 
Port Charlotte Community-Based Outpatient 
Clinic, the Fort Myers Outpatient Clinic, and 
the Bay Pines VA Healthcare System should be 
obtained and associated with the claims file.  
All reasonable attempts should be made to 
obtain such records.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination that 
such records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  The Veteran's VA Vocational 
Rehabilitation and Employment folder should 
be obtained and associated with the claims 
file.

3.  After completing the above development, 
the Veteran should be provided with an 
appropriate VA examination to determine the 
impact his service-connected disabilities 
have on his employability.  The claims file, 
to include a copy of this remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not that 
the Veteran's service-connected headaches, 
diplopia, bilateral hearing loss, bilateral 
tinnitus, and scars of the face, either 
singularly or jointly, render him unable to 
secure and follow substantially gainful 
employment.  The examiner should also 
consider the impact any side effects of the 
medications taken for a service-connected 
disability have on his employability.  In 
offering any opinion, the examiner should 
consider the medical evidence and the lay 
statements of record.  All opinions expressed 
should be accompanied by supporting 
rationale. 

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

